                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

IN RE: PATRICK JOSEPH CHAREST            )
REQUEST FOR ARBITRATION                  ) Miscellaneous Action No.:
IN THE BRAGGS LITIGATION                 ) 2:19-mc-03852-MHT-WC

                               MOTION TO WITHDRAW

      Comes now the undersigned, Roger C. Appell, and moves this Honorable Court to

allow him to withdraw as the attorney of record for Patrick Joseph Charest. As grounds

shows as follows:

      1. The undersigned represented Patrick Joseph Charest only on a limited basis,

wherein he was asked by Patrick Charest to electronically file Mr. Charest’s pro se

pleadings. The undersigned had no intent to represent Mr. Charest any further than filing

his pro se documents.

      WHEREFORE, PREMISES CONSIDERED, the undersigned prays that this

Honorable Court issues an order granting his motion to withdraw.

                                         Respectfully submitted,

                                         /s/ Roger C. Appell_______________________
                                         Roger C. Appell
                                         301-19th Street North
                                         Birmingham, AL 35203
                                         (205) 252-9462

                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been sent to all parties
electronically through the court system and mailed to Patrick Charest, #182262, c/o
Fountain Correctional Facility, Fountain 3800, Atmore, Alabama 36503 on this the 23rd
day of July, 2019.

                                         /s/ Roger C. Appell______________________
                                         Roger C. Appell
